Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/18/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  A complete copy of WO 201746371 has not been provided. It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. Claim 1 currently presented is identical to claim 1 of 16/176,460.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 20170279276)
With respect to claim  1 Chen teaches a power management circuit, comprising: a plurality of detectors (12a-d), wherein each of the plurality of detectors are configured with a different reference threshold voltage level (AC level from each antenna shown in Fig. 5, see ); and a controller (item 16) coupled to the plurality of detectors and configured to activate a subset (see paragraph 0039 when set reaches 330mV) of the plurality of detectors at any given time (time when one or two of detectors are outputting a voltage), wherein a subset of the plurality of detectors, when activated, are configured to provide a multi-level voltage level (levels output of 28a-d) indication on a state of a voltage supply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Amin (US 20170279276) in view of Chen.
With respect to claim  1 Amin teaches a power management circuit, comprising: a detector (110), wherein the detector is configured with a reference threshold voltage level (V Harv and Vref output Fig. 6 or 2); and a controller (item 120) coupled to the plurality of detectors and configured to activate the detector at any given time, wherein a detector, when activated, are configured to provide a multi-level voltage level (Vref corresponding to each resistor in network 675) indication on a state of a voltage supply. Amin however teaches the energy harvester generally and does not teach the energy harvester comprises plural harvesters. Chen teaches the known use of a harvesting arrangement which is known to use plural harvesters (see 12a and 12b see Fig. 4 or 5) and activating a subset (paragraph 0039) of detectors. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Amin to use plural harvesters for the benefit of harvesting increased power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836